                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA           )
                                   )
          v.                       )       1:19CR481-1
                                   )
JAMEL RAMEL HASKINS                )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Before this court is Defendant’s motion to suppress all

evidence seized as a result of a traffic stop on June 3, 2018,

in Durham, North Carolina. (Doc. 14.) The Government filed a

response. (Doc. 18.) On November 5, 2019, this court held a

hearing on the motion to suppress. (See Minute Entry

11/05/2019.) The Government called as a witness Durham Police

Officer J.C. Kellar (“Kellar”). At the conclusion of the

hearing, this court made preliminary findings of fact. This

court also requested additional briefing based upon those

findings of fact. Both the Government and Defendant filed

supplemental briefs. (Docs. 23, 24.) A second round of

supplemental briefing was requested by the court, (Text Order

11/18/2019), and filed by the parties. (Docs. 26, 27.) A second,

final hearing was held on December 2, 2019, where the parties

addressed several of the court’s lingering questions of law.
(Minute Entry 12/02/2019.) The matter is now ripe for ruling.

For the reasons stated below, the court will grant Defendant’s

motion to suppress.

     In summary, the Government contends Kellar had a

reasonable, articulable suspicion of criminal activity based

upon the following factors: time of the occurrence, the high

crime nature of the area, the observation of individuals around

a vehicle stopped in the roadway, Kellar’s recognition of the

individuals standing beside the car as having some history of

drug-related criminal activity, and the fact the stopped vehicle

pulled away as Kellar subsequently approached the area where the

vehicle was stopped.

     This court finds Kellar had an inchoate suspicion of

criminal activity, later proved correct, to some degree, 1

following his stop of Defendant. However, this court is of the

opinion that Kellar’s suspicion did not provide an objective,

reasonable suspicion of criminal activity sufficient to stop and

detain Defendant. This court made its findings of fact on the

record. They will be supplemented and further addressed as

necessary here. This court will correct one finding made in open

court.


     1 During the stop, Kellar called for a K9 unit to conduct an
exterior sniff of the vehicle. The dog alerted, but no drugs
were found. A firearm was discovered.
                              - 2 -
I.   LEGAL FRAMEWORK

     There is no dispute that Defendant was seized when Kellar

turned on his blue lights and pulled over Defendant in the Five

Star Tobacco parking lot off of Holloway Street. The issue in

this case is whether Kellar’s earlier observation of Defendant

when he was stopped on North Briggs Avenue provided a reasonable

suspicion of criminal activity sufficient to support the

subsequent traffic stop.

     To be lawful, a Terry stop “must be supported at least
     by a reasonable and articulable suspicion that the
     person seized is engaged in criminal activity.” The
     level of suspicion must be a “particularized and
     objective basis for suspecting the particular person
     stopped of criminal activity.” As such, “the officer
     must be able to point to specific and articulable
     facts which, taken together with rational inferences
     from those facts, reasonably warrant that intrusion.”
     There is no reasonable suspicion merely by
     association.

United States v. Black, 707 F.3d 531, 539 (4th Cir. 2013)

(quoting Reid v. Georgia, 448 U.S. 438, 440 (1980); United

States v. Griffin, 589 F.3d 148, 152 (4th Cir. 2009); Terry v.

Ohio, 392 U.S. 1, 21 (1968)).In conducting a reasonable

suspicion analysis, a court “must look at the ‘totality of the

circumstances’ of each case to see whether the detaining officer

has a ‘particularized and objective basis’ for suspecting legal

wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273 (2002)

(quoting United States v. Cortez, 449 U.S. 411, 417–18 (1981)).


                              - 3 -
“A determination that reasonable suspicion exists . . . need not

rule out the possibility of innocent conduct.” Id. at 277. A

court is required to give due weight to factual inferences drawn

by law enforcement officers. Ornelas v. United States, 517 U.S.

690, 699 (1996). A court must examine the totality of the

circumstances by considering “all information available to an

officer and any reasonable inferences to be drawn at the time of

the decision to stop a suspect.” United States v. Crittendon,

883 F.2d 326, 328 (4th Cir. 1989). Courts must also “evaluate

the ‘cumulative information available’ to the detaining officer,

rather than engaging in ‘piecemeal refutation’ of the individual

facts upon which the officer relied during the Terry stop.”

United States v. McBride, 676 F.3d 385, 392 (4th Cir. 2012)

(quoting United States v. Branch, 537 F.3d 328, 336 (4th Cir.

2008)); United States v. Whitehead, 849 F.2d 849, 858 (4th Cir.

1988)).

     “Judicial review of the evidence offered to demonstrate

reasonable suspicion must be commonsensical, focused on the

evidence as a whole, and cognizant of both context and the

particular experience of officers charged with the ongoing tasks

of law enforcement.” Branch, 537 F.3d at 337. Reasonable

suspicion is a burden “less demanding than that for probable

cause” and “considerably less than proof of wrongdoing by a


                              - 4 -
preponderance of the evidence.” United States v. Sokolow, 490

U.S. 1, 7 (1989). However, an officer “must be able to

articulate something more than an ‘inchoate and unparticularized

suspicion or hunch.’” Id. (quoting Terry, 392 U.S. at 27). The

factors articulated “together must serve to eliminate a

substantial portion of innocent [persons] before the requirement

of reasonable suspicion will be satisfied.” United States v.

Brugal, 209 F.3d 353, 359 (4th Cir. 2000) (en banc).

II.   ANALYSIS

      Although the reasonable suspicion analysis “must account

for the ‘totality of the circumstances,’ rather than employ a

‘divide-and-conquer analysis,’” United States v. Williams, 808

F.3d 238, 247 (4th Cir. 2015) (citing   Arvizu, 534 U.S. at 274),

“this court ‘will separately address each of the factors before

evaluating them together with the other circumstances of the

traffic stop,’” United States v. Bowman, 884 F.3d 200, 214 (4th

Cir. 2018) (quoting United States v. Powell, 666 F.3d 180, 187–

88 (4th Cir. 2011)).

      A.   Individual Analysis of Articulated Factors

      Two of the facts articulated by Kellar reasonably and

objectively contribute to the reasonable suspicion analysis in

this case and are not disputed: (1) the lateness of the hour,

and (2) the high crime nature of the neighborhood. Neither of


                               - 5 -
these facts, however, independently support a finding of

reasonable suspicion.

     First, Kellar initially observed Defendant’s vehicle at

approximately 11:40 p.m. The time of day is not disputed. Kellar

did not testify that the lateness of the hour contributed

significantly to his assessment of the situation. He did not

describe, in his experience, that any particular times of day

were more indicative of criminal conduct than any other times of

day. Nevertheless, the hour was late, although not unreasonably

so. See, e.g., United States v. Glover, 662 F.3d 694, 698 (4th

Cir. 2011) (noting that a time of 4:40 a.m. was a relevant

factor); United States v. Slocumb, 804 F.3d 677, 679 (4th Cir.

2011) (noting that the fact activity took place at midnight was

a factor that contributed to reasonable suspicion). The lateness

of the hour in this case, 11:40 p.m., is an objective,

articulated fact that will be considered in the analysis below.

However, while the late hour is a factor, it is not

independently sufficient to support a finding of reasonable

suspicion.

     Second, the fact that North Briggs Avenue was a high crime

area is relatively undisputed. This court credits Kellar’s

testimony that this was in fact a high crime area and subject to

heightened enforcement by Durham police. “[A]n area’s


                              - 6 -
disposition toward criminal activity is an articulable fact.”

United States v. Moore, 817 F.2d 1105, 1107 (4th Cir. 1987).

However, while the nature of the area around North Briggs Avenue

is relevant, “presence in an area of expected criminal activity,

standing alone, is not enough to support a reasonable,

particularized suspicion that the person is committing a crime.”

Illinois v. Wardlow, 528 U.S. 119, 124 (2000). “[A]lthough the

high-crime nature of the area in which a stop is performed is

plainly not alone enough to support a reasonable suspicion of

criminal activity, it is one of ‘the relevant contextual

considerations’ that a court may credit in the Terry analysis.”

United States v. Bumpers, 705 F.3d 168, 175 (4th Cir. 2013)

(quoting Wardlow, 528 U.S. at 124). The court will, therefore,

consider the high crime nature of the neighborhood in its

analysis.

     Other than these two facts, about which there is not any

real dispute, there are several other factual contentions that

are less clear and require a more thorough discussion.

     First, while Kellar had no information as to the identity

of the occupant of the car, Kellar testified the three

individuals standing outside the car were known to him. Kellar

testified he knew those three individuals were “consumers, drug

addicts.” (Transcript of Motion to Suppress Hearing (“Hr’g Tr.”)


                              - 7 -
(Doc. 25) at 13.) 2 His previous interactions with them “had

consisted of drug activity, misdemeanor breaking and entering.”

(Id.) Kellar clarified that he recognized those three people as

individuals who participate in drug activity. (Id. at 21.)

Though Kellar’s initial testimony seemed to support an

objectively reasonable belief that he was familiar with the

individuals near Defendant’s car, on cross-examination, Kellar

further explained his knowledge, or lack thereof, of those

individuals:

     Q:   And do you have any idea -- forgive me if you’ve
     answered this question. Do you have any idea when you
     interacted with these three people in terms of what
     year that was?

     A:   Oh, what year? 2018.

     Q:   Okay.

     A:   Yes.

     Q:   And can you give -- you mentioned a misdemeanor
     breaking and entering. Where did that misdemeanor
     breaking and entering occur?

     A:   I’m not sure, sir. I just -- it’s -- again, the
     best way I can describe it is these are folks that I
     interacted with through my job responding to 911
     calls, trying to be proactive, and they were
     associated with drug activity, breaking and entering.
     It’s not something that I can -- I can’t list their
     names for you. I can’t give you a specific date. Those

     2  All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                                 - 8 -
are just folks that I’ve interacted with through my
job.

Q:   Can you give any description of these three
individuals?

A:   Black males. Are you looking for clothing? I’m –
I don’t mean to be --

Q:   I’m asking for as specific a description as you
can provide.

A:   Tall -- one of them is tall, skinny. He’s about
6-foot-2, 6-foot-3, 40 to 50 years old. Again, always
in that same area. You just recognize faces. That’s
one of them.

Q:    Do you know whether that individual lives in that
area?

A:   No, I don’t. I believe he’s homeless.

Q:   And can you recall specifically when you
interacted with that individual and where?

A:   No, sir.

Q:   Have you ever arrested that individual before?

A:   I believe that I have.

Q:   Okay. Do you know that you have?

A:   No, I don’t know that I have. I believe that I
have, though.

Q:   And do you know what for?

A:   No, sir.

Q:   Okay. And what about the other two individuals?

A:   I couldn’t tell you. I couldn’t describe them.




                         - 9 -
(Id. at 31-32.) This court found, and continues to find, that

Kellar is a credible witness in terms of his candor and

truthfulness. However, this court is not able to find as a fact

that the three individuals standing beside Defendant’s car on

June 3, 2018, were known to Kellar as individuals involved in

drug-related criminal activity. Kellar’s recollection as to the

three men is too vague and inconsistent to permit the court to

assess the objective reasonableness of his belief as to his

identification of the three men or the reasonableness of his

belief those three individuals had previously been involved in

some type of drug-related criminal activity. The tall, skinny

individual was the one about which Kellar’s recollection was

best, yet Kellar had no idea what he might have arrested him for

previously and was uncertain whether he had in fact arrested him

before. (See id. at 32.)

     In other words, while this court accepts Kellar’s testimony

as truthful as to his belief, this court cannot reconcile the

specific testimony, (id. at 13 (“I knew that [those three

individuals] were consumers, drug addicts,”)), with his vague

testimony on cross-examination, (id. at 32 (“Q: And what about

the other two individuals? A: I couldn’t tell you. I couldn’t

describe them.”)). Kellar is not able to provide sufficient

objective facts to permit this court to find that his


                             - 10 -
identification of the individuals was reasonable or that his

recollection of their prior activity is accurate or even

reasonable. Kellar’s opportunity to observe the three men was

brief, he was not able to recall the circumstances under which

he had seen the men in the past, nor was he able to provide any

type of description of two of the individuals. This court finds

Kellar’s belief that the three men standing beside the car were

or had been involved with controlled substances in some fashion

is neither reasonable nor a reasonable mistake of fact. 3

     “A prior criminal record is not, standing alone, sufficient

to create a reasonable suspicion.” Powell, 666 F.3d at 188

(internal quotation marks omitted). In this case, the evidence

does not reliably establish the three individuals had a criminal

record, much less one that might suggest involvement in the


     3 An officer is not required to recite a full criminal
history, a full description, or even a name in order for this
court to find as a fact the officer had a reasonable, objective
belief that individual was or is involved in drug activity.
However, Kellar was only able to briefly observe the three
individuals as he drove through the intersection at Holloway and
North Briggs, and when pressed on cross-examination, he was not
able to provide any objective basis for his belief other than
that one of them was a homeless person for whom he could not
recall anything other than he believed he had arrested him in
the past. Kellar could not recall the reason for the arrest of
the tall individual. Given Kellar’s limited ability to describe
anything of significance about the men or their criminal
histories, this court does not find Kellar’s belief to be a
reasonable mistake of fact. Kellar did not appear to confuse the
men with anyone else he knew.

                              - 11 -
purchase or sale of controlled substances. This court declines

to find as an objective fact that the three men standing beside

Defendant’s car were in fact three individuals Kellar knew to

have a drug-involved criminal history. 4 For that reason, those

factual assertions will not be included in the court’s analysis

of the totality of the circumstances. 5

     The next set of facts at issue are the circumstances

surrounding the Defendant’s parked car and his subsequent

departure. The Government contends that a car stopped in the

roadway with three individuals standing beside it, along with

the fact that the car departed the area upon Kellar’s approach,


     4 It is also notable Kellar’s report did not contain any
mention of his belief the three men standing by the car were
previously involved in criminal conduct. The report apparently
does not mention familiarity with the three individuals or their
criminal histories at all. (See Hr’g Tr. (Doc. 25) at 26-27.)
This fact provides additional support for rejecting Kellar’s
belief as to the criminal histories of any individuals standing
beside the car.

     5 The court does note that these findings regarding the
three individuals are arguably inconsistent with this court’s
stated findings made immediately after the hearing. In open
court, this court stated that Kellar had “a reasonable belief
that historically one or more of those individuals had been
involved in drug or drug-related activity.” To the extent that
finding is not consistent with the findings made above, it is
withdrawn. This court continues to believe, and finds, that
Kellar testified to what he truthfully believed to be the facts.
However, Kellar did not have a reasonable basis for his belief.
Kellar’s belief, no matter how honest, is simply not supported
by objective facts which would permit a reasonable finding that
the identity or histories of these individuals should be
considered in the reasonable suspicion analysis.
                              - 12 -
are articulable facts which should be considered in the

reasonable suspicion analysis.

     The Government goes further, arguing that Kellar’s

observation of a car stopped in the roadway with three

individuals standing by the passenger window and one leaning in

towards the window are objective facts independently giving rise

to reasonable suspicion. This court found that Kellar did in

fact observe a car stopped on North Briggs Avenue, two to three

car lengths back from the intersection with Holloway Street,

with three individuals standing beside the passenger window and

at least one leaning in or toward the window. There was no

evidence presented that Defendant was committing a traffic

violation or that Defendant’s car was obstructing traffic at

that time.

     “[A]n officer and the Government must do more than simply

label a behavior as ‘suspicious’ to make it so. The Government

must also be able to articulate why a particular behavior is

suspicious or logically demonstrate, given the surrounding

circumstances, that the behavior is likely to be indicative of

some more sinister activity than may appear at first glance.”

United States v. Foster, 634 F.3d 243, 248 (4th Cir. 2011). Of

course, trained officers may see through ostensibly innocent

conduct, and a police officer may “draw on [his] own experience


                             - 13 -
and specialized training to make inferences from and deductions

about the cumulative information available to them that ‘might

well elude an untrained person.’” Arvizu, 534 U.S. at 273

(quoting Cortez, 449 U.S. at 417–18). This court is required to

give due weight to such factual inferences drawn by law

enforcement officers. See Ornelas, 517 U.S. at 699.

     That deference, however, is not unlimited, and such

inferences drawn by law enforcement must still be supported by

articulable facts and observable patterns. See Black, 707 F.3d

at 540–41 (“[W]e would abdicate our judicial role if we took law

enforcement-created rules as sufficient to establish reasonable

suspicion.”); Foster, 634 F.3d at 248; United States v.

Delossantos, 536 F.3d 155, 161 (2d Cir. 2008) (noting, in the

probable cause context, that “[a]s long as the elements of the

pattern are specific and articulable, the powers of observation

of an officer with superior training and experience should not

be disregarded”); see also Wardlow, 528 U.S. at 123 (“[T]he

Fourth Amendment requires at least a minimal level of objective

justification for making the stop.” (emphasis added)); United

States v. Huerta, 655 F.3d 806, 809–10 (8th Cir. 2011)

(discussing patterns of behavior used by a postal inspector to

identify suspicious packages). Even a “wealth” of officer

experience and training cannot overcome a dearth of objective


                             - 14 -
facts in a reasonable suspicion analysis. See United States v.

McCoy, 513 F.3d 405, 415 (4th Cir. 2008); Foster, 634 F.3d at

248; United States v. Williams, 321 F. Supp. 3d 594, 610 (D.S.C.

2018) (“[E]ven in the context of Officer Gordon’s experience,

Defendant’s behavior here is also consistent with that of an

innocent hotel guest . . . .”).

     In terms of this specific behavior in this case — the

stopped car with three men standing beside it — this court finds

the evidence insufficient to support a finding that this fact

alone is indicative of criminal behavior. Even viewing the scene

through Officer Kellar’s experience does not change this

conclusion, since Officer Kellar had extremely limited time to

observe the scene and gather objective facts needed to draw a

reasonable inference based on his training and experience.

     At the time of this traffic stop, Kellar had been a Durham

police officer for “[j]ust shy of three years.” (Hr’g Tr. (Doc.

25) at 6.) In his experience, he had “personally participated in

surveillance, watching, witnessing drug transactions hand-to-

hands, whether that be in a vehicle, whether there be hand-in-

hand just in person, and ridden with [vice narcotics

investigators].” (Id. at 5.) Kellar testified that he was

familiar with car-based drug transactions and, apparently, that

these types of transactions occurred in this neighborhood. (See


                             - 15 -
id. at 6.) In Kellar’s experience, that type of transaction

allowed the sale to be conducted while permitting the seller to

leave quickly – a stop followed by a transaction and departure.

(Id. (“[I]t’s an easy way to distribute narcotics . . . you pull

up to a consumer or a buyer of narcotics, that person approaches

the window, an exchange is made, and you’re out of the area very

quickly.”))

     Here, Kellar’s brief view of the activity while passing

through an intersection at thirty-five miles per hour did not

permit him time to observe enough objective facts from which he

could draw an inference based on his training and experience. At

that speed, Kellar confirmed his “observations just lasted a few

seconds.” (Id. at 28.) Kellar did not and could not know how

long Defendant’s vehicle had been stopped and whether the stop

was consistent with his experiences involving quick-exchange

drug transactions. Further, as will be discussed below, Kellar

did not see any conduct suggestive of a physical transaction

between the occupant of the vehicle and the individuals outside

the car; this factor has been a critical component in other

reasonable suspicion analyses. See, e.g., McCoy, 513 F.3d at 413

(noting that individual suspected of buying drugs exited his car

and entered the car of another, then got out and left); United

States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993); United


                             - 16 -
States v. Brown, No. 1:08CR253-1, 2008 WL 11417671, at *1

(M.D.N.C. Nov. 20, 2008), aff’d, 398 F. App’x 865 (4th Cir.

2010) (hand-to-hand drug transaction in Durham); see also United

States v. Keith, 559 F.3d 499, 504 (6th Cir. 2009) (noting

presence of reasonable suspicion for solicitation when a female

leaned towards a vehicle window to speak to a driver); United

States v. Sprinkle, 106 F.3d 613, 618 (4th Cir. 1997)

(emphasizing the importance of the fact that police could

actually see that nothing was passing between occupants of car).

Finally, although certainly not a controlling fact in this

analysis, Kellar described his experience in terms of a seller

pulling up to “a consumer or a buyer of narcotics.” (Hr’g Tr.

(Doc. 25) at 6 (emphasis added).) In this instance, perhaps

slightly inconsistent with Kellar’s experience, rather than one

individual, three men were standing beside the car with one

leaning toward or in the window. Kellar’s observation was

sufficient to permit a conclusion that some type of interaction

was taking place between the pedestrians and the driver of the

car, but too limited to permit a reasonable suspicion of

criminal activity, at least standing alone without any other

factors.

     Kellar did describe one individual who “appeared to be

leaning into the passenger’s side window.” (Id. at 11.) Both in


                             - 17 -
his report and in his testimony, Kellar used the word

“appeared.” (Id. at 27.) Kellar did not see the individual’s

hands inside the vehicle. (Id.) This court does not assign any

weight to this fact, as Kellar seems to be uncertain as to

whether he saw someone lean into the window consistent with a

possible hand-to-hand transaction or whether he saw a person who

appeared to be leaning in without any conduct suggestive of a

transaction of some type. 6 This court, again, credits Kellar’s

candor as it is likely hard to determine what may be occurring

while looking to the left and at the same time driving through

an intersection at thirty-five miles per hour. Still, absent

persuasive historical testimony, this court is not prepared to

find, even in a high crime neighborhood, that any time the

driver of a vehicle stops to interact with individuals on foot



     6 In many respects, Kellar’s experience as described is
compelling in terms of facts which might elevate an innocent
encounter to a suspicious encounter. The facts Kellar describes
of the pedestrian leaning over into the window in a manner to
permit a transaction rather than a greeting or discussion, even
if not followed by a quick exit, are facts which would likely
eliminate many innocent interactions between pedestrians and the
driver of a car, particularly in a high crime neighborhood. A
pedestrian leaning into the car followed by the driver/seller
making a quick exit could certainly serve to reasonably heighten
suspicions further. This court does not doubt Kellar’s
experience in that regard. The issues in this case arise from
the uncertainty as to what Kellar saw and his inability, in
light of his brief observation, to present persuasive objective
testimony that what he saw gave rise to a reasonable suspicion
of criminal conduct as opposed to innocent conduct.
                              - 18 -
that that conduct is indicative of a drug transaction, nor does

Kellar’s experience in east Durham suggest that it would be.

Rather, in light of Kellar’s experience, it appears to this

court that for the conduct to rise to a level suggestive of

criminal conduct, some additional fact is required – a quick

departure or leaning into the passenger area to conduct business

away from the eyes of the public – to create a suspicion of

illegal activity rather than an innocent encounter. Kellar’s

brief view of the individuals, even if one “appeared” to lean in

the passenger window, is insufficient to suggest an exchange or

attempt to exchange an item, an attempt to hide anything, or a

hand-to-hand transaction. Kellar’s consistent use of the word

“appeared” to describe what he thought he saw suggests that for

this court to find an individual “leaned in the passenger

window” on the testimony, this court would have to have more

confidence in Kellar’s observation than Kellar himself seems to

have.

     In the absence of any context beyond a brief view of the

scene as described while driving through the intersection, this

court does not find these facts suggest the observed “behavior

is . . . indicative of some more sinister activity than may

appear at first glance,” Foster, 634 F.3d at 248. Instead, this




                             - 19 -
court finds these facts similar to the dicta in United States v.

McCoy:

     Here, for example, if the question on appeal were
     whether Officer Loconti had a reasonable suspicion to
     detain and frisk McCoy after he had only observed
     McCoy drive the Eclipse into the Safeway parking lot
     and remain seated in the vehicle for a few minutes,
     the answer would certainly be no, for at that point,
     and no matter how extensive Loconti’s experience,
     there simply were not enough articulable facts to
     support a Terry stop and frisk. Particularized,
     articulable facts are always required.

McCoy, 513 F.3d at 415.

     Kellar’s experience is insufficient, in itself, to support

a finding that his brief observation of Defendant’s stopped car

with three pedestrians standing beside the passenger window

leads to a reasonable, articulable suspicion of criminal

activity. 7 Nevertheless, “acts that may appear innocuous in

certain contexts may suggest criminal activity under other

circumstances.” McBride, 676 F.3d at 392. These facts will,




     7 Finally, this court has rejected Kellar’s belief that the
individuals observed standing outside the car were known to him
to be involved in drug activity. In addition to the issues with
respect to the limited facts as described above, it is not clear
how much Kellar’s suspicions were heightened because of his
experience with car-based drug transactions and leaning in the
passenger window or the fact that he thought the three men were
previously involved in drug activity.

                              - 20 -
therefore, be considered in the totality of circumstances

analysis. 8

     The final fact the Government argues in support of

reasonable suspicion is the fact that Defendant left the area

when Kellar returned to the spot on North Briggs Avenue where he

had first seen Defendant’s vehicle. Leaving an area upon the

arrival of police can support a finding of reasonable suspicion.

See, e.g., Lender, 985 F.2d at 154; Sprinkle, 106 F.3d at 618. A

hurried “flight” from police is more suspicious than leaving the


     8 As described previously in this analysis, and
persuasively argued by the Government, this court is not to
engage in a “piecemeal refutation of each individual fact and
inference” as proscribed by United States v. George, 732 F.3d
296, 300 (4th Cir. 2013). (Government’s Second Supplemental
Response (Doc. 27) at 4.) This court agrees, as facts consistent
with innocence can support reasonable suspicion, and courts
should, under the appropriate circumstances, defer to a law
enforcement officer’s experience. However, this court does not
believe it is required to find a fact simply because an officer
testifies to that fact. Rather than reject a totality of
circumstances analysis because all objective facts are
consistent with innocence, see Whitehead, 849 F.2d at 858, this
court has considered which facts are reliably established by the
evidence presented. Here, this court has not found that the
three pedestrians were known to Kellar as drug users because of
the lack of objective facts to support Kellar’s stated belief.
This court has also declined to find that what Kellar saw, in
the few seconds he had to observe the scene, was sufficiently
consistent with his stated experience to support a finding that
what he saw was reasonably indicative of drug distribution. Even
Kellar did not contend that every time a car stops to interact
with a pedestrian in that neighborhood at that time of night,
illegal conduct is likely. As the finder of fact, it is this
court’s job to first determine which facts are sufficiently
reliable to be included in the totality of circumstances
analysis.
                             - 21 -
area in a calmer, more controlled manner. See United States v.

Sharpe, 470 U.S. 675, 682 n.3 (1985); Sprinkle, 106 F.3d at 618.

     After initially seeing Defendant’s vehicle, Kellar drove to

the next street, turned left, proceeded two blocks, turned left,

and then turned left on North Briggs heading north toward the

location where he had initially observed Defendant’s vehicle. It

is not clear from this record how long Kellar’s trip around the

block might have taken. In any event, by the time Kellar

returned to the area where Defendant had been stopped, Defendant

had moved his car to the parking lot of a store on the corner of

Holloway Street and North Briggs Avenue. As Kellar approached

the intersection behind another car, Defendant turned right on

Holloway and drove off. There was nothing unlawful, unusual, or

suspicious about Defendant’s operation of the car.

     This court finds a conclusion that Defendant departed the

parking lot because he saw Kellar’s marked police car is not

reasonable. After listening to the testimony and reviewing the

video, it is difficult at best to tell whether, or how,

Defendant might have seen the patrol car as there was another

car in front of Kellar’s patrol vehicle. While “[e]vasive

conduct, although stopping short of headlong flight, may inform

an officer’s appraisal of a streetcorner encounter,” Lender, 985

F.2d at 154, this court is not able to find from this evidence


                             - 22 -
that Defendant’s conduct was evasive, nor does this court find

that Defendant departed in response to seeing Kellar’s vehicle.

In the absence of any evidence that Defendant or the men

standing outside his car ever saw Kellar’s vehicle or some

evidence to suggest one or more sought to evade law enforcement,

this court does not find the departure, standing alone, is

sufficient to support a finding of reasonable suspicion. The

record is too tenuous to support a conclusion that Defendant

drove away because of Kellar’s approach, but it does support the

fact that Defendant was driving away by the time Kellar returned

to the intersection of Holloway and North Briggs. That limited

fact will be included in the analysis below.

     B.   Totality of the Circumstances

     Standing alone, none of the foregoing facts provides an

independent basis for a reasonable, articulable suspicion that

Defendant was engaged in criminal activity. Nonetheless,

“reasonable suspicion may exist even if each fact standing alone

is susceptible to an innocent explanation.” McCoy, 513 F.3d at

413-14. In conducting a reasonable suspicion analysis, a court

“must look at the ‘totality of the circumstances’ of each case

to see whether the detaining officer has a ‘particularized and

objective basis’ for suspecting legal wrongdoing.” Arvizu, 534

U.S. at 273 (quoting Cortez, 449 U.S. at 417–18). When analyzing


                              - 23 -
the facts, they should, “in their totality, . . . eliminate a

substantial portion of innocent [people].” Williams, 808 F.3d at

251.

       To summarize the discussion above, this court finds the

totality of facts present here are as follows.

       On June 3, 2018, at around 11:40 p.m., Kellar was driving a

marked patrol vehicle on Holloway Street through the

intersection of Holloway and North Briggs Avenue. This area,

Holloway and North Briggs, is a high crime area. As Kellar drove

through the intersection of Holloway and North Briggs, he looked

to his left. Defendant was stopped in the right lane of North

Briggs Avenue. There is no testimonial evidence as to the

weather, although the dash camera video suggests the night was

clear. No evidence was presented as to whether the streets were

crowded with pedestrians or deserted. According to the dash cam

video, it does appear there was at least a moderate amount of

vehicular traffic in the area.

       Kellar observed Defendant stopped in the right lane of the

roadway on North Briggs Avenue, two to three car lengths back

from the intersection of North Briggs and Holloway. Defendant

was not obstructing traffic or committing a traffic violation at

that time. Three individuals were standing by the passenger

window of Defendant’s car and one of those individuals may have


                               - 24 -
been leaning toward the window or, more specifically, appeared

to be leaning in the passenger window.

     Kellar had experience with car-based drug transactions, but

only viewed the stopped vehicle for a few seconds as he drove

through the intersection on Holloway Street. In Kellar’s

experience, those car-based drug transactions are relatively

quick, and Kellar had no idea how long the car had been stopped.

Although he saw an individual leaning toward or in a window, he

did not see any hand movements suggestive of a transaction, nor

was he sure whether he saw one of the pedestrians leaning in the

window or whether the pedestrian simply appeared to be leaning

in the window.

     After an indeterminate amount of time, Kellar returned to

the spot where Defendant had stopped on North Briggs Avenue. By

the time Kellar returned, Defendant had moved his car to a

parking lot a short distance ahead, at the corner of Holloway

and North Briggs, where he appeared to be stopped at least

momentarily. As Kellar approached the intersection of North

Briggs and Holloway behind another vehicle, Defendant departed

the parking lot by turning right onto Holloway Street.

     Taken together, these facts are similar to a case where the

Fourth Circuit found a stop was not supported by reasonable

suspicion. See Sprinkle, 106 F.3d at 615. In Sprinkle, officers


                             - 25 -
saw Poindexter, a known drug user, sitting in the driver’s seat

of a car in an area known for drug dealing. Id. at 615–16. The

officers then watched as Sprinkle, someone they did not know,

exited a nearby building and got into the passenger seat of the

same car. Id. at 616. The two men then huddled over the center

console and then passed or were about to pass something between

them. Id. Just then, the officers walked by, and Sprinkle then

“put his head down and put his hand to the left side of his face

as if to conceal his face from [the officers] seeing him.” Id.

The officers were able to see in the car and the two men’s hands

— they did not observe any contraband. Id. at 617. Once the

officers had walked past the car, the two men immediately drove

away, though not erratically or evasively. Id. at 616–17. The

Fourth Circuit ultimately held that these factors, even when

combined, could not give rise to a reasonable suspicion that

criminal activity was afoot. Id. at 618–19.

     In a lengthy footnote, the Sprinkle court distinguished the

facts before it from the facts in United States v. Lender, 985

F.2d 151 (4th Cir. 1993), a case which the Government now relies

on in this case. As Sprinkle was distinguishable from Lender, so

is the case at bar.

     In Lender, police officers in Kinston, North Carolina, were

patrolling a high crime area known for drug trafficking.


                             - 26 -
Lender, 985 F.2d at 153. The time was 12:50 a.m. when the police

saw a group of four to five men huddled around the defendant’s

opened palm. Id. All the men were looking down at the

defendant’s palm. Id. Suspecting a drug transaction, the police

officers got out of their car and approached the men; at that

point, the men immediately dispersed and the defendant started

to walk away from the officers, telling them, “You don’t want

me.” Id.

     Based on these facts, the Sprinkle court distinguished its

facts from Lender as follows:

     Several factors distinguish Lender. First, although
     the police could not see (from their passing car) into
     Lender’s open hand, the fact that several men were
     looking to his hand indicated there was actually
     something in it. Here, although Poindexter and
     Sprinkle had their hands close together, Officer
     Riccio was close enough to see that their hands
     appeared empty. Thus, Riccio’s initial suspicion that
     Sprinkle was about to pass something to Poindexter was
     simply not confirmed by what Riccio actually saw.
     Second, Lender engaged in what we considered evasive
     conduct when he turned his back on the approaching
     officers and walked away. Here, the district court
     found that Poindexter, who “didn’t pull off in any
     hurry,” was not being evasive. . . . Third, in Lender
     we determined that the lateness of the hour (1:00
     a.m.) properly contributed to reasonable suspicion.

Sprinkle, 106 F.3d at 618 n.3.

     The present case is distinguishable from Lender in some of

the same ways Sprinkle was; it is also distinguishable in ways

even Sprinkle was not. Though the present case did take place


                                - 27 -
late at night, as in Lender, there is an absence of obvious

flight in the face of police. Like Sprinkle, the present case is

also distinguishable from Lender in that the observed conduct

was not suggestive of criminal activity. The Sprinkle court

distinguished its facts from Lender because the officers could

see into the car and did not observe any drugs or weapons. Here,

the facts are distinguishable in that the conduct Officer Kellar

observed was too ambiguous to suggest a drug transaction. Three

people standing near a car parked on the side of a residential

street with one person “appearing” to lean in, even when it

occurs late at night and in a high crime area, does not present

circumstances that eliminates a substantial portion of innocent

persons in the way the group staring into an open palm in Lender

did.

       This case is also distinguishable from Lender in ways that

even Sprinkle was not, making the present facts arguably weaker

than those in Sprinkle. As discussed above, Officer Kellar did

not provide an objective basis for concluding that he was aware

any of the individuals standing near the car were known drug

offenders. In Sprinkle, by contrast, one of the officers was

familiar with Poindexter and his history as a drug offender.

Further, the individuals in Sprinkle drove away as soon as

officers passed them on foot. Though the Fourth Circuit did not


                               - 28 -
find this fact extraordinary by itself, see Sprinkle, 106 F.3d

at 618, it is another possible suspicious factor that is absent

here. 9 Finally, whereas Sprinkle tried to hide his face from

police, here there is no indication that Defendant attempted to

conceal his identity in any way.

     In all, Sprinkle and its comparison to Lender leads this

court to the conclusion that the facts credited above, even when

taken together in a totality analysis, do not lead to an

objectively reasonable suspicion that criminal activity was

afoot when Officer Kellar passed by Defendant’s parked car.

Other cases support this same conclusion. See Black, 707 F.3d at

539 (finding that the following facts did not support reasonable

suspicion: presence at a gas station without getting gas, arrest

history of another individual, lawful possession and display of

a firearm, voluntary submission of ID, and high crime area at

night); Foster, 634 F.3d at 245; Williams, 321 F. Supp. 3d at

610 (“Instead, [the officer] merely observed Defendant in the

vicinity of a high crime, open air drug market, conversing with

other individuals in public. In this case, Defendant’s

interaction with individuals involved in the drug trade in a



     9 As noted above, the evidence supports the finding that
Defendant was driving away when Kellar returned to the
intersection, not that he was driving away because of Kellar’s
approach.
                              - 29 -
public place does not lead to a reasonable belief the he too is

involved in the drug trade or other criminal activity.”).

     Though the present case presents some suspicious

circumstances, the factors are all, by themselves, not

indicative of criminality, and “[a]lthough the nature of the

totality-of-the-circumstances test makes it possible for

individually innocuous factors to add up to reasonable

suspicion, it is impossible for a combination of wholly innocent

factors to combine into a suspicious conglomeration unless there

are concrete reasons for such an interpretation.” Bowman, 884

F.3d at 219. Those concrete reasons can come in the form of

officer training and experience, but, for the reasons discussed

above, Officer Kellar’s observations were too limited to apply

his training and experience in a way that is objectively

reasonable. As indicated by cases like Sprinkle, Black, and

Williams, this is true even when the location and time of night

are added to the totality. Guided by these cases and others

cited above, the court concludes that the totality of the

circumstances does not give rise to an objectively reasonable

suspicion that criminal activity was afoot.

     In addition to arguing that this case is controlled by

Lender, the Government also contends that three other cases,

though not controlling, compel a conclusion that these facts


                             - 30 -
rise to the level of reasonable suspicion. Those cases are:

United States v. Hurd, 785 F.3d 311 (8th Cir. 2015); United

States v. Keith, 559 F.3d 499 (6th Cir. 2009); 10 and United

States v. Lopez-Garcia, 565 F.3d 1306 (11th Cir. 2009). For the

reasons below, the court finds these authorities unconvincing.

     Lopez-Garcia is admittedly similar to this case, but it is

distinguishable in certain critical respects. First, in Lopez-

Garcia, “[a]s [the officer’s] cruiser approached, the man at the

car’s window looked up, turned around, and walked away; and the

car drove away from the officer’s cruiser.” Id. at 1310. The

court in that case found as a factor in support of reasonable

suspicion that “once they saw [the officer], the individual

abruptly withdrew from the car window, and Lopez-Garcia began to

drive away.” Id. at 1314. In this case, by contrast, there are

no facts which support a finding that the individuals and

Defendant departed the area in response to seeing Kellar’s

police vehicle at any point.

     Second, in Lopez-Garcia, the officer saw an individual

“leaning into the passenger side window and speaking to the

driver.” Id. In this case, however, Kellar described one



     10The Government cites to Keith, a case where the court
found no reasonable suspicion existed, to draw conclusions by
deduction. The court is unconvinced by these deductions and will
not further address them or Keith in this opinion.
                               - 31 -
individual who “appeared to be leaning into the passenger’s side

window,” (Hr’g Tr. (Doc. 25) at 11), and this court is not able

to credit that Kellar in fact saw an individual lean in the

window given the quick view that he had from Holloway Street.

For these two reasons, the court is unpersuaded by Lopez-Garcia.

     Likewise, this court does not find Hurd persuasive on the

facts present here. In Hurd, the car was stopped in the middle

of the night on a dark street in an area that was poorly lit and

not near any houses or businesses. Hurd, 785 F.3d at 314. In

Hurd, there also does not seem to be any dispute as to what the

officer observed or whether it was or was not consistent with

his experience and training. Specifically, the officer found it

odd to see someone standing outside a car given the darkness,

the cold, and the absence of houses or buildings nearby. The

court also credited Hurd’s refusal to remove his hands from his

pockets despite orders from the officers. Id. Here, by contrast,

no evidence has been presented to suggest that it was unusual

for a person or persons to be outside, nor is there any

suggestion that it was unusual for a group of pedestrians to

speak with the driver of a vehicle, as occurred here. As

discussed above, the facts are too uncertain to convert what

might have been innocent conduct into suspicious conduct based

upon Kellar’s experience and his limited observation.


                             - 32 -
       For all these reasons, the court concludes that Officer

Kellar had an inchoate suspicion when he stopped Defendant on

June 3, 2018. Officer Kellar did not, however, possess an

objectively reasonable suspicion justifying the stop. For that

reason, the evidence seized as a result of that stop should be

suppressed. See Wong Sun v. United States, 371 U.S. 471, 487–88

(1963); United States v. Seidman, 156 F.3d 542, 548 (4th Cir.

1998).

III.    CONCLUSION

       For the reasons outlined herein,

       IT IS HEREBY ORDERED that Defendant’s Motion to Suppress,

(Doc. 14), is GRANTED and that evidence seized as a result of

the search is hereby SUPPRESSED.

       This the 12th day of December, 2019.




                                _______________________________________
                                    United States District Judge




                               - 33 -
